DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5,8-19,22-26 and 28-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner concurs with Applicant's arguments regarding the amendments to the independent claims filed 3/12/2021 with respect to the prior art. While the prior art of US 2002/0103630 (Aldred) discusses tracking time of various past drilling events (¶ 52), Aldred does not teach or suggest using "historical data compris[ing] data regarding a time required to complete a drilling activity for the drilling rig" in the subsequent "predicting… responsive to the historical data required to complete the drilling activity… a likelihood of an event during drilling of the well" as now claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676